Citation Nr: 0314057	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-07 118A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical degenerative 
disc disease, to include as secondary to service-connected 
lumbosacral strain and degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision that denied 
service connection for cervical degenerative disc disease, 
secondary to service-connected lumbosacral strain.  The 
veteran filed a notice of disagreement in January 2000.  The 
RO issued a statement of the case in February 2000.  The 
veteran filed a substantive appeal in April 2000.  

A hearing was held in July 2001, in New Orleans, Louisiana, 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.

This matter was previously before the Board in September 
2001, at which time the Board remanded the matter to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claim; hence, it has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and probative evidence of record weighs 
against the veteran's assertion of a medical relationship 
between either degenerative disc disease of the cervical 
spine and service, or his service-connected lumbosacral 
strain and degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the cervical spine, to include as secondary to the 
veteran's lumbosacral strain and degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

By way of the January 1999 rating decision, the February 2000 
Statement of the Case, and the February 2003 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for service connection and the bases for the denial 
of the claim.  Hence, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of May 2000, November 2001 and January 2002) have been 
afforded opportunities to submit such information and 
evidence.  Furthermore, via various RO correspondence, to 
include the aforementioned letters, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has, to 
the extent possible, been accomplished.  In this regard, the 
Board notes that while the veteran submitted one medical 
statement and the RO has obtained pertinent VA treatment 
records, the veteran has not facilitated the RO's attempts to 
obtain private treatment records.  In a May 2000 letter, the 
RO requested that the veteran provide information and 
authorization to enable the RO to obtain private records; the 
veteran's wife subsequently sent in a May 2000 statement from 
J. Berg, M.D.  Through a January 2002 letter, the again RO 
sought authorization from the veteran to obtain any 
outstanding private outpatient treatment records.  The 
veteran responded in March 2002 by listing several VA 
providers and a private treatment provider on one VA Form 21-
4142.  In an April 2002 letter, the RO emphasized that it 
could not assist the veteran in obtaining any identified 
records unless the veteran provided a separate form release 
for each identified treatment provider; the veteran did not 
respond.  Nevertheless, the RO requested and obtained 
treatment records from VA medical centers in New Orleans, 
Louisiana and Chattanooga, Tennessee.  A request for 
treatment records from a VA medical facility in Little Rock, 
Arkansas, yielded negative results.  The veteran was afforded 
VA examinations in July 2000 and December 2002, the reports 
of which also have been associated with the claims file.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

The veteran's service medical records reflects that he 
incurred a lumbosacral back injury in July 1977 as a result 
of a car accident and a freezer hitting him in the back.  In 
June 1978, the veteran reported for sick call with complaints 
of back pain, and the examiner noted that the pain was 
confined to the right upper lumbar and dorsal spine, from L1 
to D3, related to the car accident of July 1977.

In July 1979, the veteran presented with complaints of 
stiffness of neck on rotation to the left and tenderness 
along the left paravertebral (PVM) cervical muscle.  The 
assessment was myositis of the cervical spine and 
mobilization of the cervical spine was recommended.

VA outpatient treatment records from November 1983 to June 
1987 show numerous treatments for lumbar back pain.  However, 
they are silent for any complaints or treatment of cervical 
pain until June 1987, at which time he complained of 
posterior neck pain.  

VA outpatient medical records from 1997 to January 1999 
revealed that on examination in July 1998, the veteran 
complained of neck pain, and indicated that he had been 
employed in a sedentary job as a computer designer since 
1983.  The examiner noted that range of movement of the 
cervical spine was moderately limited with mild pain 
radiating down the upper back.  Impressions were degenerative 
disc disease of the cervical spine and lumbar spine, 
continuous back, right hip, right knee pain and numbness to 
the left arm, worsening over the previous year.  Impressions 
also were degenerative disc changes/joint disease of the 
cervical spine and lumbar spine with radiculopathy in the 
right leg, left arm and hand.  X-rays of the spine and 
electromyographs of all extremities were recommended.

Neuroradiology reports dated in August 1998 reveal minimal 
scoliosis of the thoracic spine with no compression deformity 
noted in the visualized bodies.  CT scan of the cervical 
spine revealed prominent posterior osteophytic spur formation 
at C5/C6 and C6/C7, with a small component of intervertebral 
disc within the spur at C5/C6.  The cervical spine appeared 
normal at all other levels, and no other abnormalities were 
seen.  Mild degenerative facet hypertrophy was seen at the 
left aspect of L5/S1, causing minimal neural foraminal 
narrowing at this level.  There was no evidence of spinal 
stenosis or nerve root impingement.  The impression was an 
abnormal scan of cervical spine, with mild bilateral anterior 
sacroiliac joint spurring, and narrowing of the C6/C7 disc 
space, with spondylosis at this level.  In September 1998 
neurological testing, the examiner concluded that the study 
was abnormal, consistent with left carpal tunnel syndrome 
with motor and sensory fiber involvement.

In a May 2000 letter, Dr. Berg, a private physician who 
indicated that he had been treating the veteran since January 
2000, stated that the veteran had been involved in a motor 
vehicle accident in 1977 in-service, and sustained injuries 
to his back and neck which were aggravated by his job in the 
Air Force.  The physician noted that CT scan and x-rays taken 
since 1988 showed cervical and lumbar degenerative disc 
disease.  The physician concluded that these injuries are the 
direct cause of the veteran's current disabling pain.  

Later, on VA examination in July 2000, the VA examiner opined 
that there was mild osteoarthritic formation expectant of a 
42 year old.  An x-ray examination showed degenerative 
changes of the bodies of C6 and C7 with marked narrowing of 
the interspace between C6 and C7.  The examiner concluded 
that the current cervical abnormalities were unrelated to the 
lumbar injuries sustained while in military service, because 
of their occurrence, much later after separation from 
service.  

During his July 2001 Board hearing, the veteran testified 
that his current cervical degenerative disc disease is 
causally connected to his service-connected lumbosacral 
strain.  He testified that his private physician, Dr. Berg, 
told him that his lower back disability and resulting back 
spasms caused back muscles to pull on the cervical discs, 
smashing the cushions between the discs and causing cervical 
degenerative disc disease.

Finally, the veteran was seen for a VA examination in 
December 2002.  Therein, he reported discomfort in the low 
back with some radiation in the posterior thigh, and some 
numbness in the posterior neck, and some numbness and 
crackling in the midthoracic spine.  He denied that there 
were any positions of the cervical spine that made any 
difference with his cervical discomfort.  There was no 
radiation into the extremities.  Coughing and sneezing made 
no difference.  Additionally, bearing down in a Valsava 
maneuver did not produce any symptomatology.  A physical and 
neurological examination revealed a normal cervical spine.  
He was able to flex to 60 degrees, extend to 60 degrees, 
rotate to 80 degrees and side bend to 45 degrees.  X-rays, 
however, showed degenerative changes at C6-C7 and C7-T1.  

After review of the veteran's claims file, the examiner 
opined that the veteran's cervical spine disorder was due to 
aging and not related to service or due to his service-
connected lumbar condition.  He noted that there were no 
neurological changes for many years after the accident in 
service.  He opined that the mild osteoarthritis formation 
was compatible with aging.  He also noted that it was 
incorrect to assume that muscle spasm of the lumbar spine 
would aggravate a cervical condition.  


Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Reviewing the evidence of record in light of the above 
criteria, the Board finds that service connection for a 
cervical degenerative disc disease is not warranted on either 
a direct basis or as secondary to the veteran's service-
connected lumbar disability.  In this regard, the Board finds 
that the probative evidence does not establish that an 
automobile accident in service caused injury to the cervical 
spine or that the veteran's lumbar condition has caused or 
aggravated his cervical spine disability.  

The Board has carefully considered the opinion of Dr. Berg, 
in which he opines that the veteran's degenerative disc 
disease of the cervical spine is directly due to an 
automotive accident in service.  However, the Board finds 
that the physician's statement is not probative on the 
question of medical nexus, inasmuch as the opinion appears to 
be based on an inaccurate history as provided by the veteran.  
In this regard, the examiner noted that the veteran was in a 
motor vehicle accident in service wherein he sustained 
injuries to his back and neck.  However, the veteran service 
medical records make no reference to injury to the neck at 
the time of the automobile accident.  Additionally, there is 
no indication that the private examiner had the benefit of 
review of the veteran's claims file prior to providing his 
opinion.  The Board notes that as a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).  

On the contrary, the Board finds that the more definitive 
opinions expressed by VA examiners in July 2000 and December 
2002 to be persuasive and of greater probative value on the 
question of medical nexus.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
In this regard, the Board notes that each examiner had 
benefit of review of the veteran's claims file.  As indicated 
above, following examination of the veteran and consideration 
of his assertions, the July 2000 examiner opined that, due to 
x-ray evidence of mild osteoarthritic formations, the 
veteran's cervical spine disorder was most likely due to 
aging.  Moreover, in addition to the veteran's reported 
history, the December 2002 examiner had the benefit of review 
of the claims file, the opinion of Dr. Berg and the prior 
examination report.  Following examination of the veteran and 
consideration of his documented medical history and 
assertions, that examiner specifically concluded that the 
veteran's degenerative disc disease of the cervical spine was 
not due to service or aggravated by the veteran's service-
connected lumbar spine disability.  Collectively, these 
persuasive opinions indicate that there is no direct 
relationship between cervical spine disability and service, 
and that the veteran's service-connected lumbar spine 
disability has neither caused nor aggravated that disability.  

As a final note, the Board notes that it has considered 
statements by the veteran to the effect that there is a 
medical relationship between his cervical spine disorder, 
military service and his service-connected lumbar disability.  
However, as a layperson without the appropriate medical 
training and expertise, he simply is not competent to provide 
probative (persuasive) evidence on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this case, as indicated above, the 
competent and persuasive evidence weighs against the claim.  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for degenerative disc disease of the 
cervical spine, to include as secondary to service-connected 
lumbosacral strain and degenerative disc disease of the 
lumbar spine, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

